         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

BIANCA FLETCHER                                                                            PLAINTIFF

V.                                     NO. 4:20-CV-521 LPR

NITV FEDERAL SERVICES, LLC;
GENE SHOOK; AND JOHN DOES 1-2                                                         DEFENDANTS

     BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                                           I. Introduction

       This diversity action arises from Plaintiff’s termination from employment with the Arkansas

Department of Corrections (“ADC”) based on Plaintiff’s theory that computer voice stress analysis

(“CVSA”) equipment sold by NITV Federal Services, LLC to ADC caused Plaintiff’s termination.

Specifically, Plaintiff alleges that the CVSA equipment, which is used to attempt to detect deception

during in-person interviews, was defective and generated erroneous results as a part of an internal

ADC investigation. The CVSA was used as part of an investigation into whether Ms. Fletcher

brought contraband into the prison after a body scanner indicated the presence of a foreign object

on Ms. Fletcher’s person as she was attempting to enter the prison. Plaintiff and a co-worker were

terminated by Warden Aundrea Culclager after the ADC investigation, and Warden Culclager’s

decision was affirmed at the conclusion of Ms. Fletcher’s internal appeal on the basis that Ms.

Fletcher, in fact, entered the prison with contraband.

       Plaintiff asserts five causes of action against Defendants: (1) that the CVSA system was

defective within the meaning of the Arkansas Products Liability Act; (2) defamation/false light; (3)

illegal exaction; (4) negligence; (5) and violation of the Arkansas Deceptive Trade Practices Act.

        All of Plaintiff’s claims fail as a matter of law. As a threshold matter, Plaintiff’s claims are

barred by the doctrine of acquired immunity as recognized under Arkansas law. Similarly, there is
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 2 of 21




no evidence of causation between Defendants’ product and Plaintiff’s damages, such that all of

Plaintiff’s claims fail as a matter of law. And, as discussed below, Defendants are entitled to summary

judgment on each of Plaintiff’s individual claims. The use of the CVSA equipment is expressly

authorized by both statutory and regulatory law in Arkansas. Finally, separate Defendant Gene

Shook is entitled to summary judgment on all of Plaintiff’s claims in his individual capacity.

Defendants now move for summary judgment.

                                       II. Factual background

       Bianca Fletcher was employed as a Correctional Officer II with the Arkansas Department of

Correction until her termination in May 2019. She worked at the Tucker Maximum Security Unit.

(SUMF ¶ 1). To enter the Tucker Maximum Security Unit, each individual removes his or her shoes

and belt and is scanned using an Adani body scanner and a cellular signal scanner. Entrants’

personal property is scanned by x-ray machine, and entrants must pass through a metal detector.

Entrants are also typically administered a “pat” search before entry is permitted. If any entry test or

search is unsuccessful or inconclusive after multiple attempts, ADC personnel may perform a strip

search with the entrant’s consent. (SUMF ¶ 2). The Adani scanner creates an image of the entrant’s

body and reveals any foreign objects or contraband. When a scan detects an object that cannot be

identified by ADC personnel, the entrant is required to be re-scanned by the Adani scanner. If the

second scan is inconclusive, the entrant is requested to consent to a strip search before being re-

scanned by the Adani scanner. (SUMF ¶ 3).

       On April 30, 2019, Plaintiff reported for work and was scanned twice using the Adani body

scanner. Both scans revealed an anomaly believed to be contraband in the area of Plaintiff’s pelvis.

(SUMF ¶ 4). Ms. Fletcher believed that the Adani scanner was wrong and is frequently wrong; even




                                                  2
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 3 of 21




so, she did not sue the manufacturer of the Adani scanner. (SUMF ¶ 4). The detection of potential

contraband triggered an investigation.

        Aundrea Culclager served as a warden at the time of the ADC investigation at issue in this

lawsuit. By the time of her deposition, Ms. Culclager had been promoted to superintendent. She

served with the ADC for 32 years with the following ranks: corporal, sergeant, lieutenant, captain,

major, deputy warden, warden, and finally superintendent.         She holds an undergraduate degree

and a master’s degree. (SUMF ¶ 5). Warden Culclager oversaw the investigation and ultimate

termination of Ms. Fletcher and Captain Nicola Kelly.

        Following the two positive scans on the Adani scanner, Ms. Fletcher was escorted by ADC

personnel into the facility for a strip search to be conducted. As described by Warden Culclager in

her deposition, during the escort prior to the strip search, surveillance footage appears to show Ms.

Fletcher passing an object to ADC Captain Nicola Kelly, who places the object in her back pocket.

(SUMF ¶ 6). During the strip search, Plaintiff revealed that she had a bank card, which is considered

contraband, in her back pocket. (SUMF ¶ 7). After the strip search, Plaintiff returned to the

entrance where another body scan was performed, this time with negative results. Plaintiff was tested

for controlled substances, and her vehicle was searched before she was sent home by Warden

Aundrea Culclager. (SUMF ¶ 8).

        ADC policy permits the use of computer voice stress analysis in connection with internal

affairs and investigations. ADC Administrative Directive 17-16 provides procedural safeguards and

expressly provides that “(t)he requesting authority will not sustain a complaint against an employee

solely on the basis of computerized voice stress analysis results. There must be at least one additional

item of corroborating evidence in the written report completed by the investigating office in order

for the requesting authority to sustain the complaint.” (SUMF ¶ 9). Furthermore, the computer


                                                   3
          Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 4 of 21




voice stress analyzer software and system developed by NITV Federal Services, LLC, is marketed as

an investigative tool only. The licensing agreement between ADC and NITV Federal Services, LLC

expressly provides that the “results of any testing should not be used as a final determinant.” (SUMF

¶ 10).

         In connection with the incident on April 30, 2019, Ms. Fletcher was interviewed and

underwent a computer voice stress analysis conducted by ADC Investigator Donna Best on May 2,

2019. (SUMF ¶ 11). Following an interview and a computer voice stress analysis of Nicola Kelly,

who was also terminated, Ms. Fletcher was interviewed a second time and underwent a second

computer voice stress analysis conducted by ADC Investigator Donna Best on May 3, 2019. (SUMF

¶ 12). In addition to Ms. Fletcher, ADC Investigator Donna Best interviewed Nicola Kelly, Sergeant

Cora Harris, and Officer Jasmine Releford, and ADC Investigator Donna Best also reviewed

incident reports, surveillance footage, Adani scan imaging, and other internal documents. (SUMF

¶ 13).

         Ms. Fletcher’s first computer voice stress analysis was inconclusive. Her second computer

voice stress analysis indicated deception in connection with questions related to Plaintiff’s

communication and dealings with Nicola Kelly. (SUMF ¶ 14). Captain Kelly was interviewed and

was asked whether Ms. Fletcher passed contraband to her. Captain Kelly initially denied that

Fletcher passed contraband to her, but then said, “If she did, it was a piece of paper, but I don’t even

remember her doing that.” (SUMF ¶ 15) (emphasis supplied).

         In her interview, Captain Kelly also denied having a personal relationship with Ms. Fletcher

and denied having the type of relationship where they would have one another’s phone number.

(SUMF ¶ 16). However, Ms. Fletcher admitted in her deposition that she had Captain Kelly’s

number saved in her phone. (SUMF ¶ 16). Ms. Fletcher described interactions with Captain Kelly


                                                   4
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 5 of 21




that caused Warden Culclager concern. Namely, Ms. Fletcher testified that she had applied to

become a sergeant, and she further admitted that Captain Nicola Kelly gave her answers to the

sergeant’s exam in advance. (SUMF ¶ 17). When discussing this event, Ms. Culclager testified that

Captain Kelly could have been disciplined for providing Fletcher with answers to the sergeant’s

exam; that was not supposed to happen. (SUMF ¶ 17). Captain Kelly’s conduct indicated to

Warden Culclager that Captain Kelly was biased in favor of Ms. Fletcher. (SUMF ¶ 17).

       Ultimately, it was Ms. Culclager’s observation that Ms. Fletcher and Captain Kelly provided

inconsistent statements “concerning their knowledge of one another.” (SUMF ¶ 18). This caused

Ms. Culclager to conclude that one of them, or perhaps both of them were being untruthful. (SUMF

¶ 18). Accordingly, Ms. Culclager did not rely on the CVSA exam when concluding that Ms.

Fletcher and/or Captain Kelly were being untruthful. (SUMF ¶ 18).

       Warden Culclager also reviewed the images from the Adani scanner in conjunction with the

investigation. Although Ms. Fletcher believes the scanner showed a “false positive” on the two scans,

Ms. Culclager reviewed the scans and believed the scans were accurate based on her observations of

the location of the positive finding, the size of the positive finding, and the defined shape of the

positive finding. (SUMF ¶ 19). Ms. Culclager circled the positive finding on the images contained

at pages 109, 110, and 111 in Exhibit 9 to her deposition transcript. (SUMF ¶ 19).

       Based on the findings of ADC Investigator Donna Best, the surveillance footage, incident

reports, Adani scan imaging, and other internal documents, Warden Culclager terminated Ms.

Fletcher as of May 16, 2019, for violation of Administrative Directive 12-33, which prohibits

violation of ADC policies, unsatisfactory work performance, and falsification of information

provided to ADC. (SUMF ¶ 20). Aundrea Culclager confirmed that her termination decision was

based on and supported by evidence other than the computer voice stress analyses:


                                                 5
 Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 6 of 21




Q. All right. We have a situation where you're investigating potential contraband
being brought into a prison, correct?

A. Yes.

Q. You have interviewed the person who had two positive scans showing at least a
potential that something is there, correct?

A. Yes.

Q. You have surveillance video that makes it sure look like something was handed
off, correct?

A. Yes.

Q. You have Captain Kelly immediately going to the restroom, which was an
opportunity for her to discard what it made it look like on the video that she had
been handed, correct?

          MR. GILLHAM: Object to form.

A. Yes.

Q. You interviewed Ms. Fletcher and Ms. Kelly, and they provided inconsistent
statements to you concerning their knowledge of one another, correct?

          MR. GILLHAM: Objection form.

A. Yes.

Q. Do (sic) you form the belief that one or both of them were lying to you at the
time, correct?

          MR. GILLHAM: Objection form.

A. Yes.

Q. You did not need the CVSA exam to tell you that they were lying to you, did you?

          MR. GILLHAM: Object to form.

A. No.

Q. Given the circumstances of this termination and the fact that you had inconsistent
statements, surveillance video, Adani scanner showing the presence of an object, and


                                         6
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 7 of 21




       especially with the fact that one or both had lied to you, was there any way that you
       could allow them to remain employed with Arkansas Department of Corrections?

                MR. GILLHAM: Objection form.

       A. No.

       Q. And you didn’t need the CVSA exam to tell you that, did you?

                MR. GILLHAM: Objection form.

       A. No.

       Q. Based on what you know today, would you have terminated both of those
       individuals even if the CVSA exam had not been performed?

                MR. GILLHAM: Objection form.

       A. Yes.

(SUMF ¶ 22).

       Plaintiff initiated an administrative appeal of her termination, resulting in a hearing;

Warden Culclager’s termination decision was ultimately affirmed and upheld by the Office

of Personnel Management on the basis that Plaintiff attempted to enter the facility with a

bank card, which Plaintiff conceded during the investigation. (SUMF ¶ 21).

       Ms. Fletcher is personally unaware of any wrongdoing on the part of Mr. Shook or

NITV Federal Services. (SUMF ¶ 23). Ms. Fletcher is personally unaware of any false

statements made by separate Defendant Gene Shook. (SUMF ¶ 24). Ms. Fletcher is

personally unaware of any false statements made by separate Defendant NITV Federal

Services, LLC. (SUMF ¶ 25). Ms. Fletcher is personally unaware of any fraud or deception

committed by Defendants. (SUMF ¶ 26). Ms. Fletcher is personally unaware of any

negligence on the part of separate Defendant Gene Shook. (SUMF ¶ 27). Ms. Fletcher is




                                                  7
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 8 of 21




personally unaware of any negligence on the part of separate NITV Federal Services, LLC.

(SUMF ¶ 28).

        NITV Federal Services and Mr. Shook contend that Ms. Fletcher cannot present

proof of the essential elements on any of the causes of action alleged. Ms. Culclager’s

termination decision would have occurred regardless of whether or not the CVSA device

was “defective,” and moreover, the ultimate decision to uphold the termination of Ms.

Fletcher by the Office of Personnel Management was based on the single undisputed fact

that Ms. Fletcher brought contraband into the prison…a bank card, “and the only

disciplinary action available to the Division was termination.” (SUMF ¶ 21).

                                       III. Law and Argument

        A.      Summary Judgment Standard

        Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that there is no genuine

issue of material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R.

Civ. P. 56(c) (emphasis added); see Woods v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir.

2005) (“Summary judgment is appropriate if viewing the record in the light most favorable to the

nonmoving party, there are no genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.”); see generally Celotex Corp. v. Catrett, 477 U.S. 317, 323-24, 106 S. Ct.

2548, 91 L. Ed. 2d 265 (1986). As the Eighth Circuit Court of Appeals has explained: “[o]n a motion

for summary judgment, 'facts must be viewed in the light most favorable to the nonmoving party

only if there is a genuine dispute as to those facts.’” Ricci v. DeStefano, 557 U.S. 557, 129 S. Ct. 2658,

2677, 174 L. Ed. 2d 490 (2009) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). The nonmoving

party “must do more than simply show that there is some metaphysical doubt as to the material

                                                    8
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 9 of 21




facts,” and must come forward with “specific facts showing that there is a genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

       “‘Where the record taken as a whole could not lead a rational trier of fact to find for the

nonmoving party, there is no genuine issue for trial.’” Ricci, 129 S. Ct. at 2677

(quoting Matsushita,475 U.S. at 587); see also Torgerson v. City of Rochester, 643 F.3d 1031, 1042-43

(8th Cir. 2011) (en banc). Summary judgment is particularly appropriate when only questions of law

are involved, rather than factual issues that may or may not be subject to genuine dispute. See,

e.g., Cremona v. R.S. Bacon Veneer Co., 433 F.3d 617, 620 (8th Cir. 2006); Harvey v. AB Electrolux, 9

F. Supp. 3d 950, 957-58 (N.D. Iowa 2014).

       B.      Plaintiff’s claims fail as a matter of law for lack of causation.

       All of Plaintiff’s claims fail as a matter of law for lack of proof of causation. The undisputed

evidence establishes that the CVSA equipment was not the cause of Plaintiff’s termination from

ADC, which is the foundation of all her claims. Instead, Plaintiff’s termination was based on

ADC’s other investigative findings, and the undisputed deposition testimony establishes that

Plaintiff would have been terminated from ADC regardless of the CVSA result and regardless if

the CVSA was even administered. Because there is no evidence of causation, Plaintiff’s claims fail

as a matter of law.

       Under Arkansas, all causes of action require sufficient proof of causation, and damages

cannot be based on speculation or conjecture. See Hill v. Maxwell, 247 Ark. 811, 448 S.W.2d 9

(1969); Gregory v. Walker, 239 Ark. 415, 389 S.W.2d 892 (1965); Superior Forwarding Co. v. Garner,

236 Ark. 340, 366 S.W.2d 290 (1963); Sumlin v. Woodson, 211 Ark. 214, 199 S.W.2d 936 (1947);

see also Black v. Rowen, 2013 Ark. App. 349, at 6. It is well settled that “[d]amages must arise from

the wrongful acts of the breaching party.” Spann v. Lovett & Co., 2012 Ark. App. 107, at 16, 389

                                                   9
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 10 of 21




S.W.3d 77, 91; Dawson v. Temps Plus, Inc., 337 Ark. 247, 258, 987 S.W.2d 722, 728 (1999).

Arkansas law requires more than a mere possibility of causation; a reasonable probability must be

established. See Davis v. Kemp, 252 Ark. 925, 927, 481 S.W.2d 712, 713 (1972).

        The purpose of the CVSA is to assist in the detection of deception. Here, Ms. Culclager had

concluded that Ms. Fletcher and Ms. Kelly were deceptive without the use of the CVSA. (SUMF ¶¶ 15-

19, 22). Here, there is no evidence of causation to sustain Plaintiff’s claims. Warden Aundrea Culclager

testified that, following the internal investigation, her initial decision to terminate Plaintiff’s employment

was independent of the CVSA tests. Warden Aundrea Culclager further testified that she would

terminate Plaintiff even without the CVSA being performed based on other evidence gathered during

the investigation. (SUMF ¶ 22). The CVSA results were cumulative to the data used by Ms. Culclager in

making her decision; in the absence of Warden Culclager’s material reliance on the CVSA exams, there

is no causal nexus between the exams and Ms. Fletcher’s termination. There no evidence to establish a

reasonable probability of causation as required by Arkansas law. Accordingly, summary judgment is

proper on all of Plaintiff’s claims.

        Finally, Ms. Culclager’s termination decision would have occurred regardless of whether or

not the CVSA device was “defective” because the ultimate decision to uphold the termination of

Ms. Fletcher by the Office of Personnel Management was based on the single undisputed fact. That

fact was that Ms. Fletcher brought contraband into the prison…a bank card, “and the only

disciplinary action available to the Division was termination.” (SUMF ¶ 21). The existence of the

bank card has nothing to do with, and is completely independent of the CVSA exams.

        C.       Summary judgment is proper under the acquired immunity doctrine.

        All of Plaintiff’s claims are governed by Arkansas law. See Scott v. Martin, No. 4:14CV00246

JLH, 2015 U.S. Dist. LEXIS 182549, at *6 (E.D. Ark. Jan. 21, 2015). It is clear under controlling

                                                     10
        Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 11 of 21




law that Ms. Fletcher’s claims, if brought directly against the ADC, would fail because the Arkansas

Department of Corrections is immune from suit for the causes of action alleged. Morrison v. Ark.

Dep't of Corr., 2009 U.S. Dist. LEXIS 54397, 2009 WL 1850304 (granting summary judgment to

ADC in suit brought by employee; state law tort claims dismissed because ADC was immune from

suit on those claims). See also Lincoln v. Arkansas, 2009 U.S. Dist. LEXIS 29497, 2009 WL 943548.

By virtue of the agreement with the Arkansas Department of Corrections (ADC), a state agency,

Defendants acquired the state’s sovereign immunity. There are no disputed facts related to the

immunity acquired by Defendant through the contract with ADC. Defendants move for summary

judgment on the basis of acquired immunity and for Plaintiff’s claims to be dismissed with

prejudice.

       The acquired immunity doctrine provides that a contractor who performs work in

accordance with the terms of a contract with a governmental agency and under the supervision of

the governmental agency is not liable for damage resulting from that performance. See Smith v.

Rogers Group, Inc., 348 Ark. 241, 250, 72 S.W.3d 450, 455 (2002). Under this doctrine, a

contractor for a public agency, “shares the sovereign immunity of the public body from liability

for incidental damages necessarily involved in the performance of the contract.” Id. “The purpose

of this immunity is to protect the contractor who performs the work as specified from bearing the

brunt of liability based on the actions or decision made solely by the governmental agency.” Id. at

251, 456; see also Price v. Thomas Built Buses, Inc., 370 Ark. 405, 260 S.W.3d 300 (2007); Barker v.

Rogers Grp., Inc., 74 Ark. App. 18, 25, 45 S.W.3d 389, 394 (2001); Guerin Contractors, Inc. v. Reaves,

270 Ark. 710, 713, 606 S.W.2d 143, 144; Se. Constr. Co. v. Ellis, 233 Ark. 72, 342 S.W.2d 485

(1961). Sovereign immunity is jurisdictional immunity from suit. Smith v. Daniel, 2014 Ark. 519,

452 S.W.3d 575, 589.

                                                 11
        Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 12 of 21




       Plaintiff’s claims are premised on the use of CVSA equipment by ADC personnel during an

internal investigation. Consequently, Defendants are entitled to dismissal with prejudice under the

acquired-immunity doctrine. The CVSA equipment was used pursuant to an agreement with ADC,

an entity of the State of Arkansas, and the equipment was physically used and operated by an employee

of ADC. (SUMF ¶¶ 9-10). Defendants cannot be liable to Plaintiff under her theories of recovery, and

the acquired-immunity doctrine bars the present action. Defendants are immune from suit, and all of

Plaintiff’s claims should be dismissed with prejudice.

       D.      Defendants are entitled to summary judgment on the merits of the product
               liability claim because there is no evidence of bodily injury, death, or property
               damage to support Plaintiff’s claim.

       Plaintiff’s products liability claim fails as a matter of law because there is no evidence of

bodily injury, death, or property damage. (Doc. 2). Plaintiff cannot state a cognizable claim under

the Arkansas Product Liability Act, Ark. Code Ann. § 16-116-201, et seq., absent personal injury,

death, or property damage. Ark. Code Ann. § 16-116-102(5); see also Harrell v. Madison Cty. Miss.

Mote Co., 370 F.3d 760, 762 (8th Cir. 2004). Here, there are no allegations or evidence of bodily

injury, death, or property damage. Therefore, summary judgment on Plaintiff’s claim alleging a

“design defect” is proper.

       Similarly, any strict liability case requires proof that a product was supplied in a defective

condition that rendered it unreasonably dangerous. See Ark. Code Ann. § 4-86-102(a)(2). There is

no evidence that the CVSA equipment is unreasonably dangerous. See Boerner v. Brown & Williamson

Tobacco Co., 126 F. Supp. 2d 1160 (E.D. Ark. 1999); see also AMI (Civil) 1008 (2020) (compiling

cases). “The mere fact that under certain circumstances an accident may occur in connection with

the use of a product does not make the product unreasonably dangerous for purposes of strict

liability.” Elk Corp. of Arkansas v. Jackson, 291 Ark. 448, 454, 725 S.W.2d 829 (1987). “A defective

                                                  12
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 13 of 21




condition alone is not enough. The defective condition must render the product ‘unreasonably

dangerous.’” Mason v. Mitcham, 2011 Ark. App. 189, at 4, 382 S.W.3d 717. “The [Arkansas]

products-liability statute and section 402A [Restatement (Second) of Torts] define unreasonably

dangerous as requiring something beyond that contemplated by the ordinary and reasonable buyer,

taking into account any special knowledge of the buyer concerning characteristics, propensities,

risks, dangers, and proper and improper uses of the product.” Id. at 5 (citing Berkeley Pump Co. v.

Reed-Joseph Land Co., 279 Ark. 384, 392, 653 S.W.2d 128 (1983)). A plaintiff must demonstrate

more than the product simply did not perform “as a reasonable consumer would expect” in order

to establish that a product is unreasonably dangerous. Ruminer v. GMC, 483 F.3d 561, 564 (8th Cir.

2007).

         A CVSA system is not an “unreasonably dangerous” product under Arkansas law. See Farm

Bureau Ins. Co. v. Case Corp., 317 Ark. 467, 878 S.W.2d 741, (1994) (tractor catching fire); Blagg v.

Fred Hunt Co., 272 Ark. 185, 612 S.W.2d 321 (1981) (flooring that contained formaldehyde); Ford

Motor Co. v. Massey, 313 Ark. 345, 855 S.W.2d 897 (1993) (sudden acceleration of a vehicle without

warning); Buchanna v. Diehl Mach., 98 F.3d 366 (8th Cir. 1996) (handsaw with defective lighting).

         Moreover, the use of CVSA equipment is authorized and regulated by the Arkansas General

Assembly, Ark. Code Ann. § 17-39-301, et seq., and administrative rules promulgated by the

Division of Arkansas State Police. See 130-00-015 Ark. Code R. §§ 1–12 (2020) (“Rules for Licensing

and Regulation of Private Investigators, Private Security Agencies, Alarm Systems Companies,

Polygraph Examiners, and Voice Stress Analysis Examiners”). More specifically, the Arkansas Board

of Corrections expressly authorizes the ADC to use CVSA equipment in connection with internal

affairs and investigations. 004-00-001 Ark. Code R. § 014(IV)(B) (2020). The ADC, in turn,



                                                 13
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 14 of 21




promulgated administrative directives for the use of CVSA equipment during investigations, which

were followed during Plaintiff’s investigation. (SUMF ¶ 9).

        The use of CVSA equipment during a formal ADC investigation is not an unreasonably

dangerous condition. This is nothing more than a “foreseeable consequence” of using the product,

and a product that is “merely inadequate” is insufficient to deem a product unreasonably dangerous

under Arkansas law. See Berkeley Pump Co. v. Reed-Joseph Land Co., 279 Ark. 384, 653 S.W.2d 128

(1983). For these reasons, the products liability claim fails as a matter of law.

        E.      There is no evidence of defamation by Defendants.

        Defendants are entitled to summary judgment on Plaintiff’s defamation claim for numerous

reasons. A viable action for defamation turns on whether the communication or publication tends

or is reasonably calculated to cause harm to another’s reputation. Faulkner v. Ark. Children's Hosp.,

347 Ark. 941, 955-56, 69 S.W.3d 393, 402 (2002) (compiling cases). Six elements must be proved

to support a claim of defamation, whether it be by the spoken word (slander) or the written word

(libel): (1) the defamatory nature of the statement of fact; (2) that statement's identification of or

reference to the plaintiff; (3) publication of the statement by the defendant; (4) the defendant’s fault

in the publication; (5) the statement’s falsity; and (6) damages. Id.

        Plaintiff’s defamation claim is premised on the results of two CVSA tests administered to

her during the ADC investigation. The CVSA tests were performed pursuant to state law and ADC

administrative directives, and the only “statements” by Defendants consist of a summary of the

questions asked by the examiner and a diagram of Plaintiff’s voice stress when she responded to each

question. (SUMF ¶ 13, 14). This data was then interpreted by the certified examiner, in this case

Donna Best. (SUMF ¶ 13, 14). Thus, there is no evidence of the defamatory nature of the

“statements” by Defendants. “A subjective interpretation of multiple objective data points leading

                                                   14
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 15 of 21




to a subjective conclusion” is not “sufficiently factual to be susceptible of being proved true or false.”

Aviation Charter, Inc. v. Aviation Research Grp./US, 416 F.3d 864, 871 (8th Cir. 2005). A defamation

claim based on raw data cannot proceed where “other interpretations [of the data] exist.

Consequently, remarks on a subject lending itself to multiple interpretations cannot be the basis of

a successful defamation action because as a matter of law no threshold showing of ‘falsity’ is possible

in such circumstances.” McClure v. Am. Family Mut. Ins. Co., 223 F.3d 845, 853 (8th Cir. 2000).

        While Plaintiff does not agree with the eventual interpretation of the exam data by Donna

Best and ADC personnel, there is no evidence that the datasets generated by the CVSA were

defamatory. Plaintiff does not challenge the data itself but the subsequent interpretation of the data.

There is no evidence that the data generated during the CVSA examinations is a false statement

within the meaning of Arkansas defamation law. Ms. Fletcher candidly admits that she is personally

unaware of any false statements made by separate Defendant Gene Shook (SUMF ¶ 24) or NITV

Federal Services, LLC. (SUMF ¶ 25).

        Additionally, there is no evidence of the Defendants’ “fault” in the publication of the CVSA

test results. The CVSA examination was ordered and conducted by ADC personnel in connection

with a formal ADC investigation. SUMF ¶ 11-14. The CVSA equipment was in the possession and

control of ADC, not Defendants, and Defendants did not commence or undertake to examine

Plaintiff. And while the CVSA system generated the results of the exam, the results were generated

by Donna Best at the direction of Warden Aundrea Culclager and other state personnel in

connection with the investigation. There is no evidence of Defendants’ “fault” in the publication of

the allegedly defamatory statements.

        Finally, there is no evidence of the statement’s falsity. As discussed above, Plaintiff challenges

the subjective interpretations of the data generated by the CVSA equipment. This is not a proper

                                                   15
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 16 of 21




basis for a defamation claim under Arkansas law, and Defendants are entitled to summary judgment

on Plaintiff’s defamation claim. And, for all the reasons and authorities discussed above, Plaintiff’s

alternative false light claim fails as a matter of law.1 There is no evidence of any false light that would

be highly offensive to a reasonable person, and there is no evidence that Defendants knew, or acted

in reckless disregard of, the falsity of the publicized matter and the false light in which the plaintiff

would be placed.

        F.      Plaintiff’s fraud and illegal exaction claim fails as a matter of law.

        Plaintiff alleges Defendants defrauded the State of Arkansas, resulting in an illegal exaction

of tax dollars. This claim is meritless and directly foreclosed by the Arkansas Supreme Court’s

decision in Bowerman v. Takeda Pharm. U.S.A., 2014 Ark. 388, 442 S.W.3d 839 (discussing both types

of illegal exaction cases). Before a public-funds type of illegal exaction, which is what Plaintiff alleges,

will be allowed to proceed, “there must be facts showing that monies generated from tax dollars or

arising from taxation are being misapplied or illegally spent.” Bowerman v. Takeda Pharm. U.S.A.,

2014 Ark. 388, at 5-6, 442 S.W.3d 839, 843 (citing Dockery v. Morgan, 2011 Ark. 94, 380 S.W.3d

377. Therefore, in order to state a claim for an illegal exaction, a plaintiff “must allege that the

expenditure was illegal, misapplied, or arbitrary.” Id. Where the expenditure is authorized by state

law, an illegal exaction claim fails as a matter of law. Id.

        As discussed above, the use of CVSA equipment is authorized and regulated by state statute,

state regulations, and administrative directives of ADC. The CVSA equipment at issue was used in

connection with a formal ADC investigation pursuant to state law. (SUMF ¶ 11-14). Plaintiff does


1
 A false-light/invasion-of-privacy claim has two essential elements: the complaining party must
show (1) that the false light in which he was placed by the publicity would be highly offensive to a
reasonable person, and (2) that the defendant knew, or acted in reckless disregard of, the falsity of
the publicized matter and the false light in which the plaintiff would be placed. Pingatore v. Union
Pac. R.R. Co., 2017 Ark. App. 459, at 10, 530 S.W.3d 372, 379.
                                                    16
        Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 17 of 21




not allege illegal, misapplied, or arbitrary expenditure by the ADC or the state, and there is no

evidence to sustain any such claim. Plaintiff’ references to fraud are conclusory, at best, and

“[o]pinions, legal conclusions and bare assertions” are insufficient to defeat summary judgment.

Handle v. Little Rock, 772 F. Supp. 434, 435 (E.D. Ark. 1991). Plaintiff’s illegal exaction claim is

contrary to Arkansas law and fails as a matter of law.

       As for any fraud allegation, Ms. Fletcher candidly admits that she is aware of no false

statement uttered by either defendant or fraud committed by either defendant, and therefore she

could not have relied on any such statement, a necessary element to fraud. See, e.g., AMI Civil § 402

(2020); (SUMF ¶¶ 23-26).

       G.      There is no evidence of negligence on the part of Defendants.

       As stated above, there is no evidence that Defendants knew or should have known the subject

CVSA equipment was defective or presented any risk of harm. There is no evidence that Defendant

failed to do something that a reasonable person would do under similar circumstances. See Serv.

Commc'ns, Inc. v. Wells, 279 Ark. 378, 381, 651 S.W.2d 100, 101 (1983); AMI (Civil) 302 (2020)

(compiling cases). Furthermore, there is no evidence that Mr. Shook breached any applicable

standard with respect to his conduct. After all, the CVSA is designed merely to serve as an

investigative tool only, and the “results of any testing should not be used as a final determinant.”

(SUMF ¶ 10).

       Because there is no evidence defendant knew, or should have known, the subject CVSA

equipment was defective as Plaintiff alleges, there is certainly no evidence that defendant acted

intentionally. See Doe v. Baum, 348 Ark. 259, 278, 72 S.W.3d 476 (2002) (defining “reckless

negligence” as “the actor has intentionally done an act of an unreasonable character in disregard of

a risk known to him or so obvious that he must be taken to have been aware of it, and so great as to


                                                 17
        Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 18 of 21




make it highly probable that harm would follow.”). Again, there is no evidence that any conduct of

Mr. Shook or NITV Federal Services, LLC proximately caused damages to Ms. Fletcher. For the

reasons and authorities discussed above, Plaintiff’s negligence claim fails as a matter of law.

       H.      There is no evidence to support Plaintiff’s ADTPA claim.

       There is no evidence that Defendant knowingly engaged in any conduct in an effort to

deceive plaintiff into purchasing the subject CVSA. In Boshears, et al. v. Certainteed Corporation, 2007

U.S. Dist. LEXIS 34338 (E. D. Ark. 2007), the Court stated:

            To be liable under the Arkansas Unfair and Deceptive Trade Practices Act,
            Defendants must have ‘knowingly’ engaged in ‘deceptive and unconscionable
            trade practices.’ The Act also imposes a causation element by requiring, ‘actual
            damage or injury as a result of the offense or violation.’ Deceptive conduct
            includes making a false representation about the characteristics or certification
            of goods. There is also a catch-all provision which prohibits ‘any other
            unconscionable, false, deceptive act or practice.

Id. at 14-15 (citing Ark. Code Ann §§ 4-88-101 – 115, 4-88-107(a), 4-88-113(f), 4-88-107(a)(1) and 4-

88-107(a)(10). The crux of an ADTPA claim is that a plaintiff must demonstrate the defendant acted

“knowingly.” A plaintiff must show that the defendant knew the product was defective and made

material misrepresentations in order to induce plaintiff to buy a faulty product. See McAnally v.

Gildersleeve, 16 F.3d 1493 (8th Cir. 1994) (applying Arkansas common law and holding that plaintiff

must demonstrate that a defendant knew the misrepresentation was false when made). The allegedly

prohibited conduct must be considered in light of trade practices. See Independence Cnty. v. Pfizer,

Inc., 534 F. Supp. 2d 882, 887–88 (E.D. Ark. 2008), aff’d, 552 F.3d 659 (8th Cir. 2009).

       In the present case, Plaintiff did not purchase the CVSA equipment from Defendants.

(SUMF ¶¶ 9-10). Consequently, it is impossible for Defendants to have made any representations

to Plaintiff as to the quality and nature of the CVSA equipment, and there is no evidence that

Defendants knowingly made false representations regarding same.



                                                  18
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 19 of 21




        In addition, Plaintiff’s ADTPA claim is barred by the Act’s own provisions: The ADTPA

contains a safe-harbor provision for “[a]ctions or transactions specifically permitted under laws

administered by ... [any] regulatory body or officer acting under statutory authority of this state.”

Ark. Code Ann. § 4-88-101(3). The ADTPA precludes claims when the actions or transactions fall

within the safe-harbor provision. Air Evac EMS, Inc. v. Usable Mut. Ins. Co., 2017 Ark. 368, at 6, 533

S.W.3d 572, 575-76.

        As discussed above, the use of CVSA equipment is authorized and regulated by the Arkansas

General Assembly, Ark. Code Ann. § 17-39-301, et seq., and administrative rules promulgated by

the Division of Arkansas State Police. See 130-00-015 Ark. Code R. §§ 1–12 (2020) (“Rules for

Licensing and Regulation of Private Investigators, Private Security Agencies, Alarm Systems

Companies, Polygraph Examiners, and Voice Stress Analysis Examiners”). The Arkansas State Police

regulations are promulgated pursuant to state statute. Furthermore, the Arkansas Board of

Corrections expressly authorizes the ADC to use CVSA equipment in connection with internal

affairs and investigations. 004-00-001 Ark. Code R. § 014(IV)(B) (“The Internal Affairs Division, or

its successor, shall utilize various investigative procedures and tools to conduct and assist in those

investigations. Those tools may include, but are not limited to polygraph examinations, and

computerized voice stress analysis.”).

        In this case, the Internal Affairs Division of ADC used CVSA equipment in connection with an

internal investigation. This lawfully authorized and specific conduct falls squarely into the safe-harbor

provision of the ADTPA, which bars Plaintiff’s claim as a matter of law. See Air Evac EMS, Inc. v. Usable

Mut. Ins. Co., 2017 Ark. 368, at 6, 533 S.W.3d 572, 575-76 (holding that the ADTPA's safe-harbor

provision precludes claims when the “actions or transactions at issue have been specifically permitted or




                                                   19
         Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 20 of 21




authorized under laws administered by a state or federal regulatory body or officer”). On this separate

basis, Defendants are entitled to summary judgment on Plaintiff’s ADTPA claim.

        I.         Gene Shook is entitled to summary judgment in his individual capacity.

        Defendants, collectively, are entitled to summary judgment on all of Plaintiff’s claims for the

reasons discussed above. Separate Defendant Gene Shook, an independent contractor, is separately

entitled to summary judgment in his individual capacity. There is no evidence Gene Shook designed,

manufactured, supplied, or sold the CVSA system. There is no evidence of any defamatory or false

statement by Gene Shook. There is no evidence that ADC or the State of Arkansas paid funds to

Gene Shook. There is no evidence that Gene Shook had any interaction with Plaintiff, and there is

no evidence of any duty that was breached by Mr. Shook which proximately caused damages to Ms.

Fletcher, as is necessary to support a negligence claim. Finally, Gene Shook did not sell the CVSA

to Plaintiff or ADC, and there is no evidence of deceptive conduct or any other violation of the

Arkansas Deceptive Trade Practices Act.

                                           IV. Conclusion

        All of Plaintiff’s claims fail as a matter of law. There no genuine issues of material fact, and

summary judgment in favor of Defendants is proper. Accordingly, the present motion should be

granted in full.

        WHEREFORE, NITV Federal Services, LLC, and Gene Shook, respectfully request that

their Motion for Summary Judgment be granted and for all other just and proper relief to which

they may be entitled.




                                                  20
Case 4:20-cv-00521-LPR Document 17 Filed 11/25/20 Page 21 of 21




                            Respectfully submitted,

                            James D. Robertson, Arkansas BIN 95181
                            jrobertson@barberlawfirm.com
                            Adam D. Franks, Arkansas BIN 2016124
                            afranks@barberlawfirm.com
                            BARBER LAW FIRM PLLC
                            Attorneys for NITV Federal Services, LLC
                            and Gene Shook
                            425 W. Capitol Avenue, Suite 3400
                            Little Rock, AR 72201
                            (501) 372-6175/(501) 375-2802 (Fax)




                              21
